DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter (U.S. Pat. No. 8,380419) in view of Hoshino (U.S. Pat. No. 9,816,252).
Regarding claim 12, Sauter discloses a method for controlling a hybrid vehicle (col. 4, lines 9-11) comprising an electric motor that drives the vehicle to travel, the method comprising: 
calculating target driving force for the vehicle (404); 
performing a first control when an amount or factor of change in the target driving force is less than a predetermined threshold, for controlling a rotational speed of the engine in accordance with pseudo driving force (col. 7, lines 45-53), the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force (col. 1, lines 58-67); and 
performing a second control for alleviating uncomfortable feeling given to a driver when the amount or factor of change in the target driving force is equal to or more than the predetermined threshold or more (col. 7, lines 54-58), wherein 
in the second control, rotational speed of the engine is controlled in accordance with the pseudo driving force and latch pseudo driving force, the latch pseudo driving force being the pseudo driving force at a time point at which an amount or factor of change in the target driving force becomes a predetermined threshold or more (col. 1, lines 58-67).
Sauter does not disclose a generator that supplies power to the electric motor, and an engine that drives the generator.
Hoshino, which deals in hybrid systems, teaches a generator (10) that supplies power to the electric motor, and an engine that drives the generator (col. 9, lines 4-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Sauter with the generator of Hoshino because this allows for the provision of electrical power to the motor (col. 9, lines 10-17).
Regarding claim 13 which depends from claim 12, Hoshino discloses comprising:
 calculating the amount or factor of change in the target driving force for the vehicle (fig. 11 col. 4, lines 35-40); 
calculating the pseudo driving force obtained by subjecting the target driving force to a first-order lag process (col. 4, lines 37-42 discloses controlling the system to run a predetermined route for favorable combustion); 
setting a value correlating with an achievement rate of the pseudo driving force to the target driving force as a change rate of the rotational speed of the engine (col. 4, lines 48-57 are controlling the rate to avoid inefficiency and polluting); and 
controlling the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine (fig. 11).
Regarding claim 14, Sauter discloses a method for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the method comprising: calculating an amount or factor of change in target driving force for the vehicle; setting a change rate of a rotational speed of the engine in accordance with the amount or factor of change in the target driving force; and controlling the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine, performing a first control when an amount or factor of change in the target driving force is less than a predetermined threshold, for controlling a rotational speed of the engine in accordance with pseudo driving force, the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force; and performing a second control for alleviating uncomfortable feeling given to a driver when the amount or factor of change in the target driving force is equal to or more than the predetermined threshold or more, wherein in the second control, wherein the rotational speed of the engine is controlled based on the change rate of the rotational speed of the engine in accordance with the amount or factor of change in the target driving force from a time point at which the amount or factor of change in the target driving force becomes a predetermined threshold (the above limitations are addressed in claim 12) or more until a second predetermined time elapses, and after the second predetermined time has elapsed, the rotational speed of the engine is controlled based on a predetermined constant engine rotational speed change rate (this is the disclosed “steady-state” operation).
Regarding claim 15 which depends from claim 14, Hoshino discloses wherein when the change rate of the rotational speed of the engine is set in accordance with the amount or factor of change in the target driving force, the change rate of the rotational speed of the engine is set higher as the amount or factor of change in the target driving force increases (col. 19, lines 3-30 discloses that the relationship of the amount of change needed effects the timing at which the change occurs.).
Regarding claim 16 which depends from claim 14, Hoshino discloses wherein when the change rate of the rotational speed of the engine is set in accordance with the amount or factor of change in the target driving force, the change rate of the rotational speed of the engine is set in accordance with pseudo driving force obtained by subjecting the target driving force to a first-order lag process (the limitations of this claim have been addressed above in claim 13).
Regarding claim 17 which depends from claim 16, Hoshino discloses wherein the change rate of the rotational speed of the engine is set to a value correlating with an achievement rate of the pseudo driving force to the target driving force (the limitations of this claim have been addressed above in claim 13).
Regarding claim 18 which depends from claim 13, Hoshino discloses wherein an absolute value of the change rate of the rotational speed of the engine is restricted to be a predetermined change rate or more (disclosed in the abstract).
Regarding claim 19 which depends from claim 13, Hoshino discloses wherein the vehicle is capable of setting a plurality of travel specifications in which profiles of the target driving force that are set with respect to a traveling speed and an accelerator pedal position are different (shown in fig. 6 is the fuel efficient region in which the system is trying to control the engine in the rates and paths taken going from two different points in that region would meet these limitations), and a time constant of the first-order lag process is set smaller as the target driving force set with respect to the traveling speed increases in the travel specifications (col. 19, lines 3-10 discloses that the rate of change is based on the ratio of engine speed to torque.  The higher the torque the lower the ratio.).
Regarding claim 20 which depends from claim 13, Hoshino discloses wherein the electric motor is controlled based on the target driving force which is not subjected to the first-order lag process (shown in fig. 11).
Regarding claim 21 which depends from claim 12, Hoshino discloses wherein the vehicle further comprises a battery (15) that supplies power to the electric motor (col. 9, lines 10-16 has the generator provide power to the motor through the battery), and 
when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (this is a contingent limitation, see MPEP 2111.04, since this is not a required step in the method).
If it can be argued that the contingent limitation above is a normal operating point of the system and so is required of the method then:
Futatsudera, which deals in hybrid systems, teaches when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (Col. 11, line 50 – col. 12, line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hoshino with the engine assist to supplied battery power of Futatsudera because this allows the engine to operate at BSFC (least fuel consumption) while providing the necessary power for operation (Col. 11, line 50 – col. 12, line 3).
Regarding claim 22, Sauter discloses a device for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the device operating to: calculate target driving force for the vehicle; performing a first control when an amount or factor of change in the target driving force is less than a predetermined threshold, for controlling a rotational speed of the engine in accordance with pseudo driving force, the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force; and performing a second control for alleviating uncomfortable feeling given to a driver when the amount or factor of change in the target driving force is equal to or more than the predetermined threshold or more, wherein in the second control, rotational speed of the engine in accordance with pseudo driving force and latch pseudo driving force, the latch pseudo driving force being the pseudo driving force at a time point at which an amount or factor of change in the target driving force becomes a predetermined threshold or more (the limitations of this claim have been addressed above in claim 12 and the latch force is able to performed in fig. 11 where the first step is a reduction which increases the ratio disclosed in col. 19, lines 3-5).
Regarding claim 23, Hoshino discloses a device for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the device operating to: calculate an amount or factor of change in target driving force for the vehicle; set a change rate of a rotational speed of the engine in accordance with the amount or factor of change in the target driving force; and control the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine performing a first control when an amount or factor of change in the target driving force is less than a predetermined threshold, for controlling a rotational speed of the engine in accordance with pseudo driving force, the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force; and performing a second control for alleviating uncomfortable feeling given to a driver when the amount or factor of change in the target driving force is equal to or more than the predetermined threshold or more, wherein in the second control, the rotational speed of the engine is controlled based on the change rate of the rotational speed of the engine in accordance with the amount or factor of change in the target driving force from a time point at which the amount or factor of change in the target driving force becomes a predetermined threshold or more until a second predetermined time elapses, and after the second predetermined time has elapsed, the rotational speed of the engine is controlled based on a predetermined constant engine rotational speed change rate (the limitations of this claim have been addressed above in claim 14).
Regarding claim 24 which depends from claim 14, Hoshino discloses wherein the vehicle further comprises a battery that supplies power to the electric motor, and when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (the limitations of this claim have been addressed above in claim 21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747